Citation Nr: 0613429	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945 and April 1954 to June 1976.  He died in June 
2003.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's lifetime service connection was in 
effect for complete right bundle branch block, bilateral 
hearing loss, mild chronic obstructive pulmonary disease, 
status post incision and drainage of perianal abscess, and 
arthritis of both knees and the lumbar spine.  The veteran's 
certificate of death lists the immediate cause of death as 
cerebrovascular accident.  The appellant claims that the 
veteran's service-connected complete right bundle branch 
block contributed to the veteran's cause of death.

The medical evidence of record includes the veteran's service 
medical records, a VA examination, and treatment records from 
St. Rose Dominican Hospital.  Service medical records 
indicate that the veteran sustained head injuries in July 
1958 and in March 1976.  In February 1971, the veteran was 
diagnosed as having a complete right bundle branch block.  In 
August 1976, a VA examiner noted a history of brain 
contusion, wherein the veteran fell down a flight of steps 
and was hospitalized for two months.  At the time of the 
accident the veteran's cerebrospinal fluid increased in 
pressure; however, within ten days of the accident an EEG was 
normal and the veteran was neurologically normal.  Post-
service private treatment records indicate that the veteran 
was treated for a possible cardiovascular accident, right 
side, in January 2003.

The veteran's certificate of death indicates that there may 
be treatment records from Progressive Hospital that have not 
been associated with the claims folder.  Additionally, it is 
unclear from the medical evidence of record whether the 
veteran's cause of death was related to his period of service 
or to a service-connected disability.  Accordingly, the Board 
finds that a remand is necessary in order to secure any 
additional records and a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take all necessary 
steps to obtain treatment records from 
Progressive Hospital.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder

3.  The claims folder should be reviewed 
by a VA cardiologist and he should offer 
an opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's cause of death, his 
cerebrovascular accident, was related to 
the veteran's periods of service; 
specifically, whether it is at least as 
likely as not that his service-connected 
right bundle branch block was the 
principal or a contributory cause of 
death to the cerebrovascular accident.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

4.  After completing the above 
development, the RO should again address 
the appellant's appeal for service 
connection for the veteran's cause of 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





